Citation Nr: 1430438	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury to the left foot and ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the U.S. Army Reserve from March 1967 to August 1967 with additional unverified periods of service from August 1967 to February 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

The appellant is seeking service connection for residuals of an injury to the left foot and ankle sustained while performing military duties at Fort Drum, New York in June or July 1971.  

The Board's January 2012 remand instructed the RO to contact the U.S. Army Human Resources Command (AHRC) and request the appellant's service personnel records pertaining to all periods of service from August 1967 to February 1972.  

Records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

After reviewing the record, the Board finds that the RO did not substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO failed to obtain a response from AHRC regarding the requested records; and failed to notify the appellant of the unavailability of these records.  Therefore, corrective action is required.  

Pursuant to the Board's January 2012 remand, the appellant was asked by the RO for authorization to release treatment records dating back to 1971 from Mercy Hospital of Watertown, New York.  Unfortunately, the appellant did not respond to this request.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Given the importance of these records to his claim, the RO must provide the appellant a final opportunity to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain copies of the appellant's reserve service personnel records from the U.S. Army Human Resources Command, ATTN: AHRC-PAV-V, 1 Reserve Way, St. Louis, MO 63132-5200.  The request must include all records for the appellant based on his full name, social security number, service number, and unit designation of the 811th Ordnance Company (Ammo), Rainelle, West Virginia, for any verified periods of ACDUTRA or INACDUTRA from August 1967 to February 1972.  

A response from AHRC is required.  If advised that the appellant's records are unavailable, the RO must issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.

2.  The RO must request authorization from the appellant and, if provided, request records of treatment from Mercy Hospital of Watertown, 218 Stone St., Watertown, New York 13601, for treatment for a left foot and ankle injury in 1971.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

